Citation Nr: 1615732	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  12-25 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from April 1968 to September 1972. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2011 rating decision in which the RO, inter alia, denied a TDIU.  In March 2012, the Veteran filed a notice of disagreement (NOD), and in August 2012, the RO issued a statement of the case (SOC).  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2012.

In April 2015, the Veteran and his wife testified during a hearing before a Decision Review Officer (DRO); and, in February 2016, the Veteran and his wife testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record.

As a preliminary matter, the Board notes that the Veteran has been awarded service connection and a 100 percent rating for prostate cancer due to herbicide exposure, effective June 25, 2014.  Accordingly, the Board will adjudicate the Veteran's entitlement to a TDIU considering his service-connected diabetes mellitus, type II (DM) and posttraumatic stress disorder (PTSD).

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Prior to June 24, 20014, service connection was established for PTSD (rated as 70 percent disabling from February 18, 2009), and DM (rated as 20 percent disabling from August 21, 2009).  The combined disability rating was 70 percent from February 18, 2009, and 80 percent from August 21, 2009.

2.  The weight of the competent, probative evidence indicates that the Veteran's service-connected PTSD and DM have not prevented him from obtaining or retaining substantially gainful employment at any point pertinent to this appeal.


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (here, the RO, to include the Appeals Management Center (AMC) in Washington, DC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In a July 2011 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for a TDIU, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service records, VA and private treatment records, and the reports of VA examinations in February 2009, May 2009, October 2010, and July 2011.  Also of record and considered in connection with the claim are the transcripts of the Veteran's hearings on appeal, along with various written statements from the Veteran.  The Board finds that no further AOJ action on this claim, prior to appellate consideration, is required.

As for the Veteran's hearings, as noted, the Veteran was afforded the opportunity to provide testimony during March 2015 DRO and February 2016 Board hearings.  During both hearings, the issue was identified, and testimony was elicited regarding the Veteran's symptoms and  treatment, and his assertions as to his unemployability.  Following the DRO hearing, the claim was further developed, and readjudicated.  With respect to the most recent, Board hearing, the submission of any specific, additional evidence was not explicitly suggested; however, on these facts, such omission was harmless.  During the hearing, the undersigned sought to identify any pertinent, existing evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate the Veteran's claim.  As none was identified, no development following the hearing was ordered.  Under these circumstances, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), there has been substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the hearings were legally sufficient.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc. , 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

The Veteran is seeking TDIU due to his service-connected disabilities, which he asserts prevent him from securing or following a substantially gainful occupation.  

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

When the percentage requirements for a schedular TDIU rating under 38 C.F.R. § 4.16(a) are not met ,a total rating, on an extra-schedular basis, may be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability(ies).  See 38 C.F.R. § 4.16(b)

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Prior to June 25, 2014, the  Veteran has been awarded service connection for PTSD (rated as 70 percent disabling from February 18, 2009), and DM (rated as 20 percent disabling from August 21, 2009).  The combined disability rating for compensation was 70 percent from February 18, 2009, and 80 percent from August 21, 2009.  Accordingly, the percentage requirements for a schedular TDIU have been met since the filing of the Veteran's 2011 claim for a TDIU.  See 38 C.F.R. § 4.16(a).  

The remaining question, then, is whether competent, probative evidence establishes that the Veteran's service-connected PTSD and DM render him unemployable.  

The evidence shows that the Veteran obtain his GED and was a coal miner for 26 years after he left service.  Medical treatment records indicate that he stopped working in 1996 for medical reasons after he suffered a back injury at work.  

The report of a February 2009 VA examination for DM reflects that the Veteran's skin and extremity examinations were normal, and that while his neurological and eye examinations were abnormal, the examiner attributed these findings to nonservice-connected Guillian-Barre syndrome and a childhood disorder, respectively.  The examiner opined that the Veteran's DM had a mild impact on his ability to do chores, shopping, and recreation, and no impact on his ability to exercise, travel, feed, bathe, dress, groom, or drive himself.

A May 2009 VA examiner for PTSD noted that the Veteran's primary medical problems were pain in his legs and feet that interfered with his ability to work around the house.  The examiner remarked that the Veteran had daily panic attacks and avoided crowded places, but noted that he did not report employment problems.  To the contrary, the examiner remarked that the Veteran stated that "he performed adequately at work and utilized work as a means of distracting and averting conscious thoughts from intrusive trauma memories."  The examiner opined that the Veteran's PTSD did not result in deficiencies at work and that he was not considered unemployable solely due to his PTSD symptoms.

The Veteran's medical records include an October 2009 note reflecting that the Veteran told his outpatient mental health psychiatrist that "as long as [he] worked [he] did not feel too much bothered" by his PTSD symptoms, and that his symptoms worsened after he had to medically retire in 1996.  In a March 2010 statement, the Veteran claimed that his anxiety and depression had increased to the point where his ability to make decisions was affected, and that he was easily angered such that he had to remove himself from a situation "or bad things could happen."  He reported that he had flashbacks, nightmares, hypervigilance, and increased anxiety when in crowds.  

The report of an October 2010 VA examination for PTSD includes a notation that the Veteran did not notice any symptoms from his DM.  The Veteran then reported that he avoided contact with people and found it difficult to be around others, including his family.  The examiner noted that he had severe problems with shopping and moderate problems with engaging in exercise, traveling, driving, or other recreational activities due to his limited patience when dealing with other people.  The examiner also noted the Veteran's report that  he stopped working in 1996 after a work accident, and that his PTSD symptoms worsened after he stopped working.  The examiner found that the Veteran was not competent for VA purposes but opined that the Veteran was employable from a mental health perspective.  

In a May 2011 statement, the Veteran claimed that he was injured in 1996 because he "didn't have his mind on the job," and that he decided to take early retirement because he had anger problems with his supervisor and co-workers and he was afraid he would harm himself or someone else.  

During a July 2011 VA examination for PTSD, the Veteran reported global avoidance and that he did not go into stores or restaurants.  He indicated that he was isolated and rarely participated in social activities, and that he was easily irritable.  He claimed he had problems concentrating and that he suffered from panic attacks.  The examiner found that he had normal affect, mood, judgment, and comprehension of commands, appropriate behavior, no obsessive behavior, and average intelligence.  A July 2011 general medical examiner also noted that the Veteran's DM was under good control and did not have any impact on the Veteran's ability to perform either sedentary or physical employment.

In May 2012, a field examiner determined that the Veteran was competent for VA purposes but opined that he "would not consider [the Veteran] to be employable due to his disabilities."

VA treatment records dated from September 2012 to July 2015 reflect normal motor and sensory examinations, as well as normal diabetic feet and eye examinations.  The Veteran reported nightmares averaging two to three times per week, isolationism, and avoidance of crowds, but his appearance was neat and appropriate, his thought processes were rational and relevant, and he demonstrated adequate judgment, insight, and decision making skills.  The Veteran also stated that most of the work he did at the coal mine was by himself or with very few people around.  

During his April 2015 DRO hearing, the Veteran testified that he had problems socializing and controlling his anger/irritability, and that he did not engage in recreational activities with others or his family.  He also testified that he had burning in his feet and a lot of numbness and cramping problems with his hands.  He claimed that he did not get along with his co-workers when he worked at the coal mines and one reason he had to stop working was because he "almost killed" a co-worker who was supposed to be helping him when he became irritated at the co-worker and threw a piece of steel at him, almost hitting his head.

During his February 2016 Board hearing, the Veteran testified that his PTSD symptoms interfered with his work as a miner, although the nature of his employment allowed him to stay by himself most of the time.  He claimed that his DM caused him to have urinary urgency but that he had no other symptoms.  He explained that he stopped working due to a back injury he received at work, but that his current PTSD and DM prevented him from engaging in gainful employment because he did not "feel like [he could] be around anybody, and [did not] like for anybody to tell him what to do."  His wife testified that he had nightmares daily and did not get adequate rest, and that he was in constant pain due to his Guillian-Barre syndrome.

Considering the above-cited evidence in light of the applicable legal authority, the Board finds that, despite the Veteran's considerable symptoms associated with PTSD, the evidence shows that the functional impairment caused by his service-connected PTSD and DM has not rendered him unable to obtain and retain substantially gainful employment.   

The Board acknowledges that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a).  See also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  However, medical evidence addressing the functional effects of the Veteran's disability(ies) on his ability to perform the mental and/or physical acts required for substantially gainful employment is relevant to the unemployability determination.  See 38 C.F.R. § 4.10 (2014); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

Here, the weight of such evidence indicates that the Veteran's PTSD and DM have not rendered him unemployable.  As noted, VA examiners in May 2009, October 2010, and July 2011 opined that the Veteran's service-connected disabilities did not impact his ability to work either in a sedentary or physical capacity.  The February 2009 VA examiner found that his DM only had a mild impact on his ability to do chores, shopping, and recreation, and no impact on his ability to exercise, travel, feed, bathe, dress, groom, or drive himself.  the July 2011 VA examiner noted that his DM was under good control and did not impact the Veteran's ability to work.  

Further, while the October 2010 VA examiner found that the Veteran's PTSD severely impacted his ability to shop, the examiner also offered that it only had a moderate impact on his ability to exercise, travel, drive, or engage in other recreational activities due to his limited patience when dealing with other people.  Further, the July 2011 VA examiner noted that the Veteran had normal affect, mood, and judgment; comprehension of commands; appropriate behavior; no obsessive behavior; and average intelligence.  The Veteran's medical records in 2015 reveal that, despite ongoing nightmares, isolationism, and avoidance of crowds, the Veteran's thought processes were rational and relevant, and he demonstrated adequate judgment, insight, and decision making skills.   

The Board acknowledges the May 2012 field examiner's finding that the Veteran was not employable due to his disabilities.  Notably, however, the field examiner did not specifically identify the Veteran's PTSD and DM as resulting in unemployability. and, as noted above, when determining whether a veteran is entitled to a TDIU, VA may not consider any impairment caused by nonservice-connected disabilities.  As the field examiner also did not offer a clear rationale for the statement that the Veteran was not employable, the statement is accorded little probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) and Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions). 

In addition to the medical and other objective evidence addressed above, the Board also has considered the Veteran's own assertions advanced in support of his claim.  The Veteran, as a lay person, is certainly competent to report matters within his own personal knowledge, such as his own symptoms, and the  reasons why he took early retirement.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, when assessing credibility and probative value, such assertions must be weighed against medical and other pertinent evidence.  Cf. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Here, the Veteran has offered inconsistent statements regarding the reason for his retirement and the impact of his symptoms when he was working.  As reflected  in records dated in in May 2009, October 2009, and October 2010, the Veteran consistently reported that he retired because he injured his back while working.  He stated that "he performed adequately at work" and used it as a means to distract himself from intrusive thoughts, and that "as long as [he] worked [he] did not feel too much bothered" by his PTSD symptoms.  However, after his claim was filed, in a May 2011 statement and during his April 2015 and February 2016 hearings, the Veteran asserted that he took early retirement because he had trouble controlling his anger and was afraid that he would harm someone.  Here, the  Board finds that the Veteran's statements that he stopped working because he injured to his back, made prior to his VA claim for a TDIU, are more probative than the  statements made after May 2011 (apparently, in furtherance of  his claim for monetary benefits) to the effect that he stopped working due to his service-connected PTSD.  See White v. Illinois, 502 U.S. 346, 355-56 (1991) (holding that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment).  See also Cartwright v. Derwinski, 2 Vet. App. 24, 25   (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).

Furthermore, to whatever extent the Veteran contends that he is unemployable due to his service-connected PTSD and DSM , the Board emphasizes that he is not shown to possess any expertise in medical or vocational matters so as to competently opine on such a matter (see, e.g., 38 C.F.R. § 3.159 (2014) and Bostain v. West, 11 Vet. App. 124, 127 (1998)), and, as indicated above, the persuasive medical and other objective evidence on this point simply does not support such an assertion.

Given the entirety of the evidence of record, the Board finds that the resulting functional impairment from the Veteran's PTSD and DM is not shown to be so severe as to preclude all forms of substantially gainful employment.  In short, the weight of the competent, probative evidence indicates that those service-connected disabilities have not rendered the Veteran unemployable at any point pertinent to this appeal.  

Accordingly, the claim for a TDIU must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.



ORDER

The claim for a TDIU is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


